DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-18 are pending.
	The prior art submitted on 6/25/20 has been considered.
2.	NONE of the certified copies of the priority documents (10-2019-0077370  6/27/19) have been received.  Applicant required to submit that copies in response to this Office action.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 15, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 15 recites the limitation “….wherein the robot control unit converts an obstacle and a non-obstacle to each other……”.  It is indefinite, it’s unclear what it means “converts an obstacle and a non-obstacle to each other”, also how to convert it, and where to describe and explain that in the original filed specification.
Clarify is required.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2, 6, 8-10, 14 and 16, are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 2010/0161124 A1) in view of Webster et al. (11300963), and Mohamadi (US 2016/0043771 A1).
	As per claim 1, Kimura discloses a robot detection and control system within a chamber comprising: a sensor provided in the chamber (see at least [0090-0091]); a position detection unit which detects a position of a robot moving in the chamber using data by the sensor data (see at least [0038-0040], and [0045-0052], all para. disclose detect position of the robot in a region); and a robot control unit which compares the position of the robot by the position detection unit with a position of an obstacle to control the movement of the robot (see at least [0045-0055] disclose detect position relationship of the robot and obstacle in a region).  Kimura does not explicitly disclose a UWB radar.  However, it is well known in the art, a radar may be used to provide information as to a distance, position, to an object.  A second reference to Webster et al. disclose radar may be used to provide information as to a distance, position, to an object radar may be used to provide information as to a distance, position, and so forth, to an object (see at least column 25, lines 21-22).  In addition, a third reference to Mohamadi discloses a radar can be a UWB radar for detecting object location (see at least [0022-0025], [0034-0036], and [0043]).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Kimura by combining a UWB radar for detecting object or robot position moving in a region.
	As per claim 2, Kimura discloses the robot control unit calculates a measurement distance between a coordinate of the robot and a coordinate of the obstacle and compares the measurement distance with a safety distance (see at least [0038-0043], and [0045-0055], all para. disclose determined the interference avoidance function refers to a function of the substrate transfer robot for avoiding interference with an obstacle).  Kimura does not explicitly disclose safety distance.  However, it would have been obvious that the interference avoidance function implies the safety distance because that function checks whether an interference region defined in a coordinate plane interference with a projection of the substrate transfer robot on the coordinate plane (see at least [0038]).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Kimura by combining safety distance for avoiding an obstacle safely. 
	As per claim 6, Kimura discloses the robot control unit calculates a measurement distance between the coordinate of the obstacle and the coordinate of the robot inside the chamber in the same repeated operation and compares the measurement distance with the measurement distance of the previous operation to compensate the movement of the robot (see at least [0045-0055]).  Kimura does not explicitly disclose measurement distance between the coordinate of the obstacle and the coordinate of the robot.  However, Kimura discloses determines the coordinates of points at which the projected obstacle and the projected substrate transfer robot contact each other (see at least [0042-0043]) and determine an interference region (see at least [0043-0052]).  It would have been obvious to one of ordinary skill in the art, the coordinates of points at which the projected obstacle and the projected substrate transfer robot contact each other inherently includes the measurement distance between the coordinate of the obstacle and the coordinate of the robot.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Kimura by combining measurement distance between the coordinate of the obstacle and the coordinate of the robot for safely detect the position relationship of the obstacle and the robot for avoiding interference collision. 
	As per claim 8, Kimura discloses a substrate processing apparatus comprising: a chamber; a robot introduced into the chamber; a sensor provided in the chamber (see at least [0090-0091]); a position detection unit which detects a position of the robot moving in the chamber using data measured by the sensor (see at least [0038-0040], and [0045-0052], all para. disclose detect position of the robot in a region); and a storage unit which stores a coordinate of the robot detected by the position detection unit (see at least [0035-0037]).  Kimura does not explicitly disclose a UWB radar.  However, it is well known in the art, a radar may be used to provide information as to a distance, position, to an object.  A second reference to Webster et al. disclose radar may be used to provide information as to a distance, position, to an object radar may be used to provide information as to a distance, position, and so forth, to an object (see at least column 25, lines 21-22).  In addition, a third reference to Mohamadi discloses a radar can be a UWB radar for detecting object location (see at least [0022-0025], [0034-0036], and [0043]).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Kimura by combining a UWB radar for detecting object or robot position moving in a region.
	As per claim 9, Kimura discloses a robot control unit controlling the movement of the robot, wherein the storage unit further stores a coordinate of the obstacle in the chamber (see at least [0042-0045]).
	As per claim 10, Kimura discloses the robot control unit calculates a measurement distance between a coordinate of the robot and a coordinate of the obstacle and compares the measurement distance with a safety distance (see at least [0038-0043], and [0045-0055], all para. disclose determined the interference avoidance function refers to a function of the substrate transfer robot for avoiding interference with an obstacle).  Kimura does not explicitly disclose safety distance.  However, it would have been obvious that the interference avoidance function implies the safety distance because that function checks whether an interference region defined in a coordinate plane interference with a projection of the substrate transfer robot on the coordinate plane (see at least [0038]).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Kimura by combining safety distance for avoiding an obstacle safely. 
	As per claim 14, Kimura discloses the robot control unit calculates a measurement distance between the coordinate of the obstacle and the coordinate of the robot inside the chamber in the same repeated operation and compares the measurement distance with the measurement distance of the previous operation to compensate the movement of the robot (see at least [0045-0055]).  Kimura does not explicitly disclose measurement distance between the coordinate of the obstacle and the coordinate of the robot.  However, Kimura discloses determines the coordinates of points at which the projected obstacle and the projected substrate transfer robot contact each other (see at least [0042-0043]) and determine an interference region (see at least [0043-0052]).  It would have been obvious to one of ordinary skill in the art, the coordinates of points at which the projected obstacle and the projected substrate transfer robot contact each other inherently includes the measurement distance between the coordinate of the obstacle and the coordinate of the robot.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Kimura by combining measurement distance between the coordinate of the obstacle and the coordinate of the robot for safely detect the position relationship of the obstacle and the robot for avoiding interference collision. 
	Claim 16 is a method claim corresponding to robot system claim 1 above. Therefore, it is rejected for the same rationales set forth as above.
6.	Claims 3-5, 11-13, and 17-18, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
					Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	. Sandin et al. (US 2008/0039974 A1)
	. Alalusi et al. (US 2021/0033729 A1)
	. Lee et al. (US 2020/0206930 A1)

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALENA TRAN/Primary Examiner, Art Unit 3664